DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2021 has been entered.

	
The action is in response to claims dated 1/8/2021
Claims pending in the case: 1-17
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim(s) 1 and 9 in several limitations uses the word “focus factor”. Based on the claim language, it is unclear what is being claimed as the “focus factors”.  The specification does not have a specific definition of this term but merely provides non-limiting examples of what “focus factor” may comprise. As such, a person of reasonable skill in the art would not be apprised of the metes and bounds of the invention.
For the purpose of examination “focus factor” is interpreted as any stimuli, currently known in the art that may form a reminder prompt.
All claims dependent on this/these claim(s) are also rejected under 35 U.S.C. 112(b) due to the virtue of their respective direct and indirect dependencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 7, 9-12, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable by Zhang (US 20160161985) in view of Proud (US 20140245789).

Regarding claim 1, Zhang teaches, a system for behavior modification, comprising:
a wearable device being worn by a user (Zhang: Fig. 1, [28]); 
the wearable device determining when a prompt timing value has been exceeded (Zhang: [29, 31]: generate reminders based on regimen timings);
 at least partially in response to the determination that said prompt timing value has been exceeded, initiating a prompt at the wearable device to indicate to the user that the prompt timing value has been met or exceeded (Zhang: [29, 31]: generate reminders based on regimen timings);
 storing a self-monitoring response or a lack of a response by the user in a tracking file on the wearable device (Zhang: [31, 33]: [31]: “The response is recorded by the watch and reported, wirelessly, away from the watch (e.g., to a server responsible for storing such information), or alternatively, stored on the watch”; [33]: user input recorded by the watch; “the watch modifies the regimen based on the received user responses in accordance with the therapy” – track responses); 
if a self-monitoring response or lack of a response from said user has been collected at the wearable device, the wearable device entering into data communication with a system server and transmitting the collected response indication to said system server for storage in a tracking database file (Zhang: [31-33]: ]: [31]: “The response is recorded by the watch and 
said system server capturing said self-monitoring response or lack of response (Zhang: [81]: monitoring engine on server collect user responses) and creating updates to one or more focus factors based upon said self-monitoring response or lack of response (Zhang: [30]: “the reminder constitutes a textual message presented on the faceplate device and/or an audible alert” – visual and audible focus factors; [33, 92-93]: change regimen based on user response / lack of response; change prompt time interval duration, frequency and the instructions of the reminder (focus factors)); said server analyzing said one or more focus factors and adjusting the one or more focus factors according to … a user's history of self-monitoring response or lack of response (Zhang: [33, 92-93]: change regimen as per user response / lack of response – analyze existing regimen reminders to change it; change prompt time interval duration and frequency (focus factor); [117]: frequency of sensor readings (notifications) based on a wellness index);
said system server (Zhang: [81]: monitoring engine on server) calculating in real time a new prompt time interval duration, frequency … utilizing … individual user's adjusted one or more focus factors (Zhang: [33, 92-93]: change regimen and change prompt time interval duration and frequency; [33]: “watch modifies the regimen based on the received user responses” – in real time; [92]: notification prompt to take sensor readings [117]: frequency of sensor readings (notifications) based on a wellness index); 
the system server transmitting (Zhang: [81, 85]: service provider on server) the new prompt time interval duration … value to said wearable device in real-time, and the wearable 
However Zhang does not specifically teach, 
adjusting the one or more focus factors according to trends in a user's history of self-monitoring response or lack of response;
calculating a new prompt amplitude and wavelength utilizing trends in an individual user's patterns in any or all of physical response, reaction time and/or lack of response;
to provide a constantly unique prompt experience and reduce habituation.
Proud teaches, adjusting the one or more focus factors according to trends in a user's history of self-monitoring of response or lack of response (Proud: [199-120, 122, 126]: behavior (trend) based adjustment; [132]: adjust visual feedback (focus factor) as per change in behavior; response or lack of response is a behavior pattern. It would be obvious or monitor any type of behavioral patterns; [149-150]: information processing in server);
calculating a new prompt amplitude and wavelength (Proud: [255]: alert signal may be altered in response to user’s lack of response - “increasing pulse amplitude (up to some maximum), increasing pulse width, increasing pulse frequency or other adjustment”) utilizing trends in an individual user's patterns of physical response, reaction time and/or lack of response (Proud: [260, 171]: alert settings learned over time based on user response to prior alerting attempts and this information used to adjust future alerts);
to provide a constantly unique prompt experience and reduce habituation (Proud: [6, 255-256, 260]]: change habits; [255]: “closed-loop feedback method to adjust feedback or alert 
It is noted here that the last portion of the limitation “to provide a constantly unique prompt experience and reduce habituation” is an intended use of the new prompt and does not have any patentable weight.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang and Proud because the systems are in the field of monitoring user condition using a monitoring device and providing alerts to the user. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable customizing the feedback alerts based on user condition by not only adjusting the time or frequency of the alert but also adjusting other parameters to convey urgency. The combination enhances the system by enabling more effective communication with the user as a part of an interactive integrated system (see Proud [9]).

Regarding claim 2, Zhang and Proud teach the invention as claimed in claim 1 above and further, further comprising collecting an off-task or on-task indication from the user interacting with the wearable device when a prompt is provided to the user, or when there is no response by the user (Zhang: [31]: records user response which may be affirmative (on-task) or dismissing the reminder (off-task))

Regarding claim 3, Zhang and Proud teach the invention as claimed in claim 1 above and further, where a prompt is any of tactile, auditory, visual, or other prompt indication as selected by a user (Zhang: [30-31]: visual prompt and/or audible alert).

Regarding claim 4, Zhang and Proud teach the invention as claimed in claim 3 above and further, where a prompt comprises two or more prompt indications from the list of visual, audio, text, or multimedia elements delivered at the same time by the wearable device (Zhang: [30]: visual prompt and/or audible alert).

Regarding claim 7, Zhang and Proud teach the invention as claimed in claim 1 above and further, further comprising updating at the system server each user record for user response tracking based upon the user response information (Zhang: [31-33]: ]: [31]: “The response is recorded by the watch and reported, wirelessly, away from the watch (e.g., to a server responsible for storing such information)”; [92]: “Upon receipt of the response, user input manager 526 stores such response data in user profile data store).

Regarding Claim(s) 9, this/these claim(s) is/are similar in scope as claim(s) 1. Zhang and Proud also teach transmitting all collected user response data to a cloud-based storage facility (Zhang: [31]: “The response is recorded by the watch and reported, wirelessly, away from the watch (e.g., to a server responsible for storing such information)”) (Proud: [83, 116, 126, 171]: collected and analyzed by servers)
Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 10-12, 15, this/these claim(s) is/are similar in scope as claim(s) 2-4, 7. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding claim 17, Zhang and Proud teach the invention as claimed in claim 9 above and further, further comprising providing customized user recommendations based at least in part on user responses and user response information (Zhang: [33]: recommend to take another dose of medication or refrain from taking medication).

Claims 5-6, 8, 13-14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable by Zhang (US 20160161985) and Proud (US 20140245789) in further view of Asad (US 20110128151).

Regarding claim 5, Zhang and Proud teach the invention as claimed in claim 1 above and further, where the prompt timing value is a time value (Zhang: [29, 31]: reminders at regimen time values) .
However Zhang does not specifically teach, prompt timing value is a time value expressed in minutes and/or seconds.
Asad teaches, prompt timing value is a time value expressed in minutes and/or seconds (Asad: [20]: display may display time value; [28]: time in minutes and seconds).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang, Proud and Asad because 

Regarding claim 6, Zhang and Asad teach the invention as claimed in claim 5 above and further, where the prompt timing value is calculated at least in part through the use of a pseudo-randomization algorithm or process (Asad: [28, 31]: “the timing of the stimulation may be randomized”)

Regarding claim 8, Zhang and Proud teach the invention as claimed in claim 1 above but not, further comprising modifying the prompt timing value by determining the most appropriate minimum and maximum values for prompt timing to ensure maximum on-task behavior.
 Asad teaches, further comprising modifying the prompt timing value by determining the most appropriate minimum and maximum values for prompt timing to ensure maximum on-task behavior (Asad: [31, 34, 39]: modify based on performance).

Regarding Claim(s) 13-14, 16, this/these claim(s) is/are similar in scope as claim(s) 5-6, 8. Therefore, this/these claim(s) is/are rejected under the same rationale.

Response to Arguments
Applicants’ amendments to the claims 5 and 13 have been fully considered and overcome the objections.  The objections on these claims are respectfully withdrawn. 
Applicants’ prior art arguments have been fully considered and are not persuasive. Applicant argues that the prior arts do not teach the specifics of the new limitation added by this amendment. The Examiner respectfully disagrees. Since the arguments pertain to the amended sections of the claim, the applicant is requested to refer to the cited sections and explanations in the rejection presented above.
Applicant argues that “in Proud the new prompt calculated is not performed dynamically and is not applied in real time to affect the very next action by a user”. The examiner respectfully disagrees. Zhang teaches using prior response of user to adjust next prompt to either change the regime (text) or its time and frequency. While Zhang mostly relies on a prior user input, Proud teaches monitoring user behavior over time and using this trend information to change the alerts. As the applicant has quoted in [260] Proud recites "initial feedback or alert signal settings may be "learned" over time, based on a monitoring device user or patient's response to prior alerting attempts". Learning over time and adjusting based on prior data reads on dynamically changing the alerts in real time.  
The applicant argues “Proud is not provided to modify or stop habituation, which is the goal of the instant innovation, but rather to respond to already learned actions and behaviors of a user”. The examiner notes that using the functions known in the art to achieve a different purpose would be obvious to one skilled in the art. Combined teachings of the prior arts read 
The examiner suggests adding specifics on the how the prompt is updated, to overcome the teachings of the cited prior arts. For example, the specification suggests updating the prompts based on environment [19 of pg-pub], age [22] etc. which if added to the limitations may help to further prosecution.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDRITA BRAHMACHARI whose telephone number is (571)272-9735.  The examiner can normally be reached on Monday to Friday, 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571 272 8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Mandrita Brahmachari/Primary Examiner, Art Unit 2176